Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Status of Claims
1.	Claims 1-5, 9-13, 17, 21, 25, 26, 28-30, 39, 40, 46 and 53-55 are currently under examination, wherein no claim has been amended in applicant’s reply filed on October 5, 2022.  Applicant’s election of Invention I, Claims 1-5, 9-13, 17, 21, 25, 26, 28-30, 39, 40, 46 and 53-55 without traverse in the reply is acknowledged.  The non-elected Invention II, Claims 62-72, has been withdrawn from consideration by the examiner.
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

2.	Claims 1-5, 9-13, 17, 21, 25, 26, 28-30, 39, 40, 46 and 53-55 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
The phrase “intergrown”, “uneven topology” and “non-intergrown” in claim 1 render claim 1 and all its dependent claims indefinite because it would not be clear to one of ordinary skill in the art what technical features to which they refer.
The phrase of “sintered polycrystalline diamond material” in claim 1 lacks an antecedent basis.
The phrase of “the binder material of second region” in lines 3-5 of claim 53 lacks an antecedent basis in claim 1 from which claim 53 depends, rendering claim 53 and its dependent claims 54 and 55 indefinite.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

3.	Claims 1-5, 9-13, 17, 21, 25, 26, 28-30, 39, 40, 46 and 53-55 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Belnap et al. (US Pub. 2008/0179109 A1).
	With respect to claims 1-5, 9-13, 17, 21, 25, 26, 28-30, 39, 40, 46 and 53-55, Belnap et al. (‘109 A1) discloses an ultrahard cutting element comprising an uppermost layer (i.e. the first region as claimed) comprising a body comprising a plurality of bonded thermally stable polycrystalline diamond (PCD) grains (i.e. intergrown grains as claimed) substantially free of a catalyst material for diamond (e.g. by weight less than about 2% of the catalyst) and having an exposed surface forming a working surface and a peripheral side edge; a substrate comprising cemented tungsten carbide (i.e. the second region as claimed); and an intermediate layer between the uppermost layer and the substrate (i.e. the third region as claimed) comprising a body comprising a composite material having a first phase comprising a plurality of non-bonded PCD grains, a second phase comprising cubic boron nitride (cBN) and WC having a hardness less than that of the diamond and a matrix comprising by weight greater than about 5% of a solvent metal catalyst or a ductile binder phase including Co, Ni, Fe, W, Mo, Ti, Ta, V, Nb, C, B, Cr, Mn and alloys thereof and hard grains including cermet and ceramic materials including oxides, nitrides and carbides including tungsten carbide wherein the non-bonded PCD grains, the total amount of the non-bonded PCD grains and the second phase and the matrix would comprise by weight about up to 95%, up to 95% and 10% or more of the intermediate layer respectively; the wear resistance of the intermediate layer is reduced as desired (e.g. reduced by up to about 70% as compared to that of the diamond) by lowering the diamond volume fraction and increasing the binder and second phase fractions; the hardness of the intermediate layer is greater than that of the substrate and less than that of the uppermost layer; the intermediate layer is more acid resistant than a PCD material having a binder phase including Co and/or than a cemented carbide; the intermediate layer is more resistant to boiling HCl acid than a PCD material having a binder phase including Co and/or than a cemented carbide; the cutting element has a longitudinal axis and the thickness of the intermediate layer along a plane parallel to the axis is less than about 3 mm; and the cutting element further comprises a lowermost layer interposed between the intermediate layer and substrate (i.e. the fourth layer as claimed) comprising a binder phase including diamond grains, cBN grains, Co, Ni, Fe, W, Mo, Ti, Ta, V, Nb, C, B, Cr, Mn and alloys thereof (abstract, paragraphs [0005], [0020], [0030], [0036]-[0038], [0043]-[0051] and [0058]).
Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

4.	Claims 1-5, 9-13, 17, 21, 25, 26, 28-30, 39, 40, 46 and 53-55 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 9.249,662 B2.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-5, 9-13, 17, 21, 25, 26, 28-30, 39, 40, 46 and 53-55 of U.S. Patent No. 9.249,662 B2 disclose a tip for a degradation tool, which is the same or obvious from the claimed super hard polycrystalline construction.
In the instant case, the above rejection is, in part, based on the specification of a previously issued patent, rather than the claims. 
In support of the use of this material, the examiner notes the following excerpt from MPEP section 804 II(B)(1): When considering whether the invention defined in a claim of an application is an obvious variation of the invention defined in the claim of a patent, the disclosure of the patent may not be used as prior art. This does not mean that one is precluded from all use of the patent disclosure. The specification can always be used as a dictionary to learn the meaning of a term in the patent claim. In re Boylan, 392 F.2d 1017, 157 USPQ 370 (CCPA 1968).  Further, those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the patent. In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970). The court in Vogel recognized "that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim," but that one can judge whether or not the invention claimed in an application is an obvious variation of an embodiment disclosed in the patent which provides support for the patent claim. According to the court, one must first "determine how much of the patent disclosure pertains to the invention claimed in the patent" because only "[t]his portion of the specification supports the patent claims and may be considered." The court pointed out that "this use of the disclosure is not in contravention of the cases forbidding its use as prior art, nor is it applying the patent as a reference under 35 U.S.C. 103, since only the disclosure of the invention claimed in the patent may be examined." Thus, the courts have held that it is permissible to use the specification in determining what is included in, and obvious from, the invention defined by the claim on which the rejection is based. This is true even where elements are drawn from the specification describing the claimed invention which are not elements in the claim itself.
 

5.	Claims 1-5, 9-13, 17, 21, 25, 26, 28-30, 39, 40, 46 and 53-55 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-50 of copending Application No. 15/553,667 (US Pub. 2018/0036696 A1).  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-50 of the copending application disclose a super hard polycrystalline construction, which is the same or obvious from the claimed super hard polycrystalline construction.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
6.	Claims 1-5, 9-13, 17, 21, 25, 26, 28-30, 39, 40, 46 and 53-55 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-5, 9-13, 17, 21, 25, 26, 28, 29, 39, 40, 46 and 49 of copending Application No. 16/474,321 (US Pub. 2019/0337857 A1). Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-5, 9-13, 17, 21, 25, 26, 28, 29, 39, 40, 46 and 49 of the copending application disclose a polycrystalline super hard construction, which is the same or obvious from the claimed super hard polycrystalline construction.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
7.	Claims 1-5, 9-13, 17, 21, 25, 26, 28-30, 39, 40, 46 and 53-55 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-5, 9-13, 17, 21, 25, 26, 28, 38, 39 and 45 of copending Application No. 16/474,381 (US Pub. 2019/0344351 A1). Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-5, 9-13, 17, 21, 25, 26, 28, 38, 39 and 45 of the copending application disclose a super hard polycrystalline construction, which is the same or obvious from the claimed super hard polycrystalline construction.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
8.	Claims 1-5, 9-13, 17, 21, 25, 26, 28-30, 39, 40, 46 and 53-55 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-6, 10-14, 18, 22, 26, 27, 29, 30, 40, 41, 45, 47 and 54 of copending Application No. 16/474,241 (US Pub. 2019/0351487 A1). Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-6, 10-14, 18, 22, 26, 27, 29, 30, 40, 41, 45, 47 and 54 of the copending application disclose a polycrystalline super hard construction, which is the same or obvious from the claimed super hard polycrystalline construction.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.





	
	
	
	
	
Conclusions
9.	This Office action is made non-final. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Weiping Zhu whose telephone number is 571-272-6725.  The examiner can normally be reached on 8:30-16:30 Monday to Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Weiping Zhu/
Primary Examiner, Art Unit 1733

11/4/2022